DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/10 and 2/5/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 9/22/20.  These drawings are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al., US 20130183571 (hereinafter, Miyazaki), in view of Shimizu et al., US 20130244089 (hereinafter, Shimizu, as in the IDS filed 9/8/20).
As to Claim 1:
	Miyazaki discloses a battery pack (10, see Fig. 5, 7) comprising:
	a plurality of secondary batteries (11, see Fig. 5, 7)  each including 
a terminal face provided with a positive electrode terminal and a negative electrode terminal (13, see Fig. 5, 7), 
a pair of principal faces extending from a pair of long sides of the terminal face in a direction substantially orthogonal to the terminal face (see Fig. 5, 7), 
a pair of lateral faces extending between the principal faces (see Fig. 5, 7), and 
a bottom face opposite to the terminal face (see Fig. 5, 7); 
a casing (17, 18, 21, see Fig. 5, 7) including 
a lower case having an opened top and a lower face opposing the bottom face (18, see Fig. 5, 7), and an upper case having an opened bottom (17, see Fig. 5, 7), and 
an upper face opposing the terminal face (17, see Fig. 5, 7), the casing that houses the secondary batteries in a row in a first direction with a given secondary battery interval such that the principal faces oppose each other (17, 18, 21, see Fig. 5, 7); and 
a plurality of separators placed between the corresponding secondary batteries (2, see Fig. 5, 7), wherein 
the lower case includes a plurality of first walls erected upward from the lower face to a given height to partition the corresponding secondary batteries (see Fig. 5, 7), 
the separators are disposed between the first walls and the second walls, the separators each include a first stopper in a lower part, a second stopper in an upper part, and a cooling (see Fig. 5, 7), and
the casing has a face opposing the lateral faces and provided with an opening opposing the cooling passage (see Fig. 5).

    PNG
    media_image1.png
    795
    1237
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    779
    1006
    media_image2.png
    Greyscale

Even though Miyazaki does disclose lower case with plurality of walls erected upward, Miyazaki does not disclose the upper case includes a plurality of second walls erected downward as claimed.
In the same field of endeavor, Shimizu also discloses a battery pack module having separators and cooling channels in between the batteries (Fig. 2) similar to that of Miyazaki.  Shimizu further discloses the top and bottom casing has erected walls in between the batteries as to contribute making a battery structure that can support battery cells without backlash for a long period without depending on adhesive, which also improve reliability [0076].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate erected walls on the upper casing as taught by Shimizu to the upper 
As to Claim 2:
	Miyazaki discloses the cooling passage includes:
a plurality of first protrusions that protrudes in the first direction from a center of the secondary battery interval to one of the two secondary batteries adjacent to the cooling passage, to abut against the one of the secondary batteries and form a gap with the other of the two adjacent secondary batteries (see Fig. 5, 7), and
a plurality of second protrusions that protrudes in the first direction from the center of the secondary battery interval to the other of the secondary batteries, to abut against the other of the secondary batteries and form a gap with the one of the secondary batteries, the first protrusions and the second protrusions being alternately, repeatedly, and continuously disposed in a direction perpendicular to the cooling passage (see Fig. 5, 7).
As to Claim 4:
	Miyazaki discloses the first protrusions and the second protrusions have a continuous waveform (see Fig. 5, 7).
As to Claim 5:
	Miyazaki discloses the cooling passage is formed on both sides of a flat surface in a center of the secondary battery interval in the first direction (see Fig. 5, 7).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al., US 20130183571 (hereinafter, Miyazaki), in view of Shimizu et al., US 20130244089 (hereinafter, Shimizu, as in the IDS filed 9/8/20), as applied to Claim 2 above, and further in view of Saito et al., US 20110104548 (hereinafter, Saito).
(see Fig. 5, 7), but does not disclose a continuous zigzag form.
In the same field of endeavor, Saito also discloses a battery module with separators in between the battery (Fig. 8) similar to that of Miyazaki.  Saito further discloses that the separators can have multiple shape including zigzag as well as sawtooth waveform and continuous waveform as disclosed by Miyazaki (Fig. 8, [0087]).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a zigzag form instead of a waveform as taught by Saito as Saito teaches that the continuous waveform and the zigzag are equivalent as cooling channels and substitute one for another would be prima facie obvious.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al., US 20130183571 (hereinafter, Miyazaki), in view of Shimizu et al., US 20130244089 (hereinafter, Shimizu, as in the IDS filed 9/8/20), as applied to Claim 1 above, and further in view of Yun et al., US 20080299449 (hereinafter, Yun).
	Miyazaki discloses a first and second stopper but teaches that that the second stopper is vertically greater than the first stopper.
	In the same field of endeavor, Yun also discloses a battery module having separators in between batteries (Fig.4, 9-10) similar to that of Miyazaki.  Yun further discloses in Figures 9-10 that the first stopper has greater vertical dimension than the second stopper as to improve the cooling efficiency [0028].
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the shape of the separator as taught by Yun as to maximize the cooling efficiency of the battery module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723